Rhodes, J.
I concur in the result but do not think the doctrine of res ipsa loquitur applies.
It seems to me that with the description of the premises, the *627wood construction, and all the elements which are present, it was for' the jury to say whether or not a reasonably prudent man would have anticipated danger to bis guests from fire. It is common knowledge that fires do occur with more or less frequency in such places, and I do not think it can be said that such a happening was not to be anticipated. I think it was further for the jury, in case they should find that the defendant should have anticipated danger, to say whether or not the defendant fulfilled bis duty and exercised reasonable care for the protection of his guests either by precaution taken in advance of the fire or by his conduct after the fire was discovered.
I do not think it would necessarily be controlling, if shown that the defendant exercised the same care as others in his locality, because the others might also be guilty of negligence. Proof of the conduct of others is material and relevant as evidence in determining whether or not the defendant-exercised reasonable care, but I do not think, as a matter of law, that the conduct of others, although the defendant conformed thereto, would absolve him from liability for failing to use reasonable care.
Judgments and orders reversed on the law and facts, and new trials granted, with costs to the appellant, in one action, to abide the event.